UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 3, 2010 OR () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 001-14704 (Commission File Number) TYSON FOODS, INC. (Exact name of registrant as specified in its charter) Delaware 71-0225165 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2200 Don Tyson Parkway, Springdale, Arkansas 72762-6999 (Address of principal executive offices) (Zip Code) (479) 290-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[ ]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of April 3, 2010. Class Outstanding Shares Class A Common Stock, $0.10 Par Value (Class A stock) Class B Common Stock, $0.10 Par Value (Class B stock) TYSON FOODS, INC. INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements PAGE Consolidated Condensed Statements of Income for the Three and Six Months Ended April 3, 2010, and March 28, 2009 3 Consolidated Condensed Balance Sheets April 3, 2010, and October 3, 2009 4 Consolidated Condensed Statements of Cash Flows for the Six Months Ended April 3, 2010, and March 28, 2009 5 Notes to Consolidated Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4. Controls and Procedures 46 PART II. OTHER INFORMATION Item 1. Legal Proceedings 47 Item 1A. Risk Factors 48 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults Upon Senior Securities 48 Item 4. Removed and Reserved 48 Item 5. Other Information 48 Item 6. Exhibits 50 SIGNATURES 50 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements TYSON FOODS, INC. CONSOLIDATED CONDENSED STATEMENTS OF INCOME (In millions, except per share data) (Unaudited) Three Months Ended Six Months Ended April 3, 2010 March 28, 2009 April 3, 2010 March 28, 2009 Sales $ Cost of Sales Selling, General and Administrative Other Charges - 15 - 15 Operating Income (Loss) 29 ) Other (Income) Expense: Interest income (4
